Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species B, figures 10-15, claims 1-9 in the reply filed on September 23, 2021 is acknowledged.
Claims 10-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 23, 2021.
Claim Objections
Claims 3-6, and 8 are objected to because of the following informalities:  The following terms appear to be typos: “curvilinearportion” in claim 3, line 2;  “recessconfigured” in claim 4, line 2; “beaffixed” in claim 5, line 2;  “extensionportion” in claim 6, line 4; and  “fromspaced” in claim 8, line 2. 
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 2, line 3, “about a portion of the cross member” is vague and indefinite as to whether it is referring to the same “portion of the cross member” recited in claim 1, lines 6-7.  Similarly vagueness is found in claim 3, line 2.  Claims 4 and 5 are also rejected due to its dependency on rejected claim 3.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al (JP 2019083972 A).  Takahashi discloses a sign holder assembly comprising all the claimed features of applicant’s device as illustrated below. 

    PNG
    media_image1.png
    884
    1456
    media_image1.png
    Greyscale


Regarding applicant’s language of sign holder assembly, the rod (13) in Takahashi is capable of being a sign holder by suspension of any sign thereon to constitute his assembly as a “sign holder” assembly.
Claims 1, 3-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CORESIGN (FR2682795A3).  CORESIGN discloses a sign holder assembly comprising all the claimed features of applicant’s device as illustrated below.

    PNG
    media_image2.png
    894
    994
    media_image2.png
    Greyscale


Regarding applicant’s recitation of intended use,  CORESIGN’S sign holder assembly is capable of mounting onto a shelf assembly with cross member and shelf supported by two posts such as those illustrated above to Takahashi for example.
7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited prior art of record further demonstrate support brackets at the rear of a shelf.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc